--------------------------------------------------------------------------------

THIS SUPPLEMENTAL AGENCY AGREEMENT is made on this 8th day of August, 2017.

BETWEEN:

(1)

IntelGenx Technologies Corp. (the “Corporation”);

    (2)

Desjardins Securities Inc. (the “Lead Agent”);

    (3)

Laurentian Bank Securities Inc. (“Laurentian”); and

    (4)

Echelon Wealth Partners Inc. (“Echelon” and, collectively with the Lead Agent
and Laurentian, the “Agents”).

WHEREAS:

A.

The Agents and the Corporation entered into an agency agreement dated June 28,
2017 (the “Agency Agreement”) in respect of the issue and offer for sale by the
Corporation of a minimum of $5,000,000 and a maximum of $10,000,000 aggregate
principal amount of Debentures, the whole upon and subject to the terms set
forth in the Indenture (the “Offering”).

    B.

In connection with the Offering, the Corporation prepared and filed the Final
Prospectus and all other necessary documents concurrently with the execution of
the Agency Agreement in order to create, authorize and issue the Debentures and
to qualify the Debentures for distribution to the public in each of the
Qualifying Jurisdictions and has obtained the Final Receipt in respect thereto.

    C.

Further in connection with the Offering, the Agents were appointed by the
Corporation to act as sole agents to the Corporation to effect the sale of the
Debentures on behalf of the Corporation on a best efforts basis to Purchasers in
the Qualifying Jurisdictions and, in consideration for such services, the
Corporation paid the Agents the Agents’ Fee, the whole as set forth in the
Agency Agreement.

    D.

Following the execution of the Agency Agreement and the filing of the Final
Prospectus, the Corporation issued an aggregate principal amount of $6,838,000
of Debentures at the Offering Price (the “Initial Offering”) on July 12, 2017
(the “Initial Offering Closing Date”) to Purchasers in the Qualifying
Jurisdictions.

    E.

The Corporation and the Agents wish to complete a supplemental offering of an
aggregate principal amount of $762,000 Debentures at the Offering Price (the
“Supplemental Offering”) on the date hereof (the “Supplemental Offering Closing
Date”) and enter into this supplemental agency agreement (the “Supplemental
Agency Agreement”) to reconfirm each party’s rights and obligations under, and
the terms and conditions of, the Supplemental Offering.

NOW THEREFORE for good and valuable consideration mutually given and received,
the receipt and sufficiency of which are hereby acknowledged, it is hereby
agreed and declared as follows:

--------------------------------------------------------------------------------

- 2 -

ARTICLE 1
DEFINED TERMS AND SUPPLEMENT TO AGENCY AGREEMENT

This Supplemental Agency Agreement is supplemental to the Agency Agreement, and
the Agency Agreement shall henceforth be read in conjunction with this
Supplemental Agency Agreement and all the provisions of the Agency Agreement,
except only insofar as the same same may be inconsistent with the express
provisions hereof, shall apply and shall have the same effect as if all the
provisions of the Agency Agreement and of this Supplemental Agency Agreement
were contained in one instrument, and the expressions used herein shall have the
same meaning as ascribed to the corresponding expressions in the Agency
Agreement. All capitalized terms contained in this Supplemental Agency Agreement
and not otherwise defined in this Supplemental Agency Agreement (including the
recitals hereto) shall have the same meanings given to them in the Agency
Agreement.

ARTICLE 2
APPOINTMENT OF AGENTS

The Corporation hereby reconfirms the appointment of the Agents upon and subject
to the terms and conditions set forth in the Agency Agreement to continue to act
as agents in connection with the Supplemental Offering and the Agents hereby
agree to act as agents of the Corporation, to effect the sale of the Debentures
pursuant to the Supplemental Offering on behalf of the Corporation on a best
efforts basis to Purchasers in the Qualifying Jurisdictions. In consideration
for the Agents’ services to the Corporation in connection with the Supplemental
Offering, the Corporation agrees to pay the Agents’ on the Supplemental Offering
Closing Date the Agents’ Fee equal to 6% of the gross proceeds raised from the
sale of the Debentures pursuant to the Supplemental Offering. The Agents agree
with the Corporation and each of them that the aggregate Agents’ Fee shall be
allocated as follows: (a) 67.5% of the aggregate Agents’ Fee shall be allocated
to the Lead Agent; (b) 22.5% of the aggregate Agents’ Fee shall be allocated to
Laurentian, and (c) 10.0% of the aggregate Agents’ Fee shall be allocated to
Echelon.

ARTICLE 3
CLOSING

The closing of the Supplemental Offering (the “Supplemental Closing”) shall be
completed on the Supplemental Offering Closing Date at 8:00 a.m. (Montreal time)
or such other time on the Supplemental Offering Closing Date as the Corporation
and the Lead Agent may agree upon in writing (the “Supplemental Closing Time”)
via electronic means or at the offices of the Corporation’s Counsel in Montreal,
or at such other place as the Lead Agent, for and on behalf of itself and the
other members of the Selling Group, and the Corporation may agree upon. At or
prior to the Supplemental Closing Time, the Corporation shall arrange for an
instant deposit of Debentures to or for the account of the Agents with CDS
Clearing and Depository Services Inc. (“CDS”) against payment by the Agents to
the Corporation of the proceeds from the sale of such Debentures in connection
with the Supplemental Offering net of the Agents’ Fee, payable in cash and
expenses of the Agents and the other members of the Selling Group payable under
Article 7, in lawful money of Canada by wire transfer. The Agents shall
contemporaneously deliver a receipt for such Debentures and the Agents’ Fee and
expenses.

--------------------------------------------------------------------------------

- 3 -

ARTICLE 4
COVENANTS AND REPRESENTATIONS OF THE AGENTS

The Agents (for and on behalf of the Agents and the other members of the Selling
Group) hereby confirm to the Corporation that the covenants of the Agents set
forth in Article 4 of the Agency Agreement shall continue to apply in connection
with the Supplemental Offering.

ARTICLE 5
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE CORPORATION

The Corporation hereby confirms to the Agents (for and on behalf of the Agents
and the other members of the Selling Group) that the covenants of the
Corporation set forth in Article 8 of the Agency Agreement shall continue to
apply in connection with the Supplemental Offering.

ARTICLE 6
CONDITIONS TO CLOSING

6.1

The obligations of the Agents on the Supplemental Offering Closing Date shall be
subject to the performance by the Corporation of its obligations hereunder and
the following additional conditions, which conditions the Corporation covenants
to exercise its commercially reasonable best efforts to have fulfilled on or
prior to the Supplemental Offering Closing Date and which conditions may be
waived in writing in whole or in part by the Agents:


  (a)

Necessary Filings: the Corporation will have made or obtained the necessary
filings, approvals, consents and acceptances to or from, as the case may be, the
Securities Commissions, the SEC and the TSXV (subject to the Standard Listing
Conditions) required to be made or obtained by the Corporation in connection
with the Supplementary Offering, on terms which are acceptable to the
Corporation and the Agents, acting reasonably, prior to the Supplemental
Offering Closing Date, it being understood that the Agents will do all that is
reasonably required to assist the Corporation to fulfil this condition;

        (b)

TSXV Acceptance: the Debentures issued and sold pursuant to the Supplemental
Offering, including the underlying Common Shares, will have been accepted for
listing by the TSXV, subject only to the satisfaction by the Corporation of
Standard Listing Conditions;

        (c)

Board Authorization: the Corporation’s board of directors will have authorized
and approved this Supplemental Agency Agreement, the sale and issuance of the
Debentures pursuant to the Supplemental Offering and the issuance of Common
Shares upon the conversion of the Debentures issued and sold pursuant to the
Supplemental Offering, and all matters relating to the foregoing;

        (d)

Legal Opinions: the Agents shall have received at the Supplemental Closing Time
a customary legal opinion from the Corporation’s Canadian Counsel and the
Corporation’s U.S. Counsel (or other local counsel to the Corporation, as
applicable) covering the laws of the Qualifying Jurisdictions and U.S. federal
securities laws, addressed to the Agents and the Selling Group Members, in which
counsel may rely as to matters of fact, on certificates of the Corporation’s
officers and other documentation standard for legal opinions in transactions of
a similar nature, in form and substance acceptable to the Agents, acting
reasonably, with respect to the following matters with such opinions being
subject to usual and customary assumptions and qualifications, including the
qualifications set out below:


--------------------------------------------------------------------------------

- 4 -

  (i)

the Corporation being a corporation incorporated and existing under the laws of
Delaware and having all requisite corporate power and capacity to enter into
this Supplemental Agency Agreement and to perform its obligations hereunder;

        (ii)

the Corporation is a reporting issuer or the equivalent in each of the
Qualifying Jurisdictions and not in default under the Securities Laws in the
Qualifying Jurisdictions;

        (iii)

the authorized share capital of the Corporation;

        (iv)

the Corporation having all necessary corporate power and capacity: (i) to
execute and deliver this Supplemental Agency Agreement and perform its
obligations under this Supplemental Agency Agreement, and (ii) to create and
issue the Debentures issued and sold pursuant to the Supplemental Offering and
to issue the Common Shares upon conversion of the Debentures issued and sold
pursuant to the Supplemental Offering in accordance with the terms of the
Indenture;

        (v)

all necessary corporate action having been taken by the Corporation to authorize
the execution and delivery of this Supplemental Agency Agreement and the
performance of its obligations hereunder and as to the Supplemental Agency
Agreement having been duly authorized, executed and delivered on behalf of the
Corporation, and constituting a legal, valid and binding obligation of the
Corporation, enforceable against the Corporation in accordance with its terms,
subject to standard assumptions and qualifications;

        (vi)

the Common Shares issuable upon the conversion of the Debentures issued and sold
pursuant to the Supplemental Offering have been validly reserved for issuance by
the Corporation and, upon the payment of the exercise price therefor and the
issue thereof, the Common Shares will be validly issued as fully paid and
non-assessable Common Shares;

        (vii)

the execution and delivery of this Supplemental Agency Agreement, the
performance by the Corporation of its obligations hereof and the issuance, sale
and delivery of the Debentures pursuant to the Supplemental Offering and the
issuance of the Common Shares on conversion of the Debentures issued and sold
pursuant to the Supplemental Offering does not and will not (as the case may be)
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, whether after notice or lapse of
time or both (i) the provisions of the applicable laws of the jurisdiction of
incorporation of the Corporation, and (ii) the constating documents and by-laws
of the Corporation;


--------------------------------------------------------------------------------

- 5 -

  (viii)

all necessary documents having been filed, all requisite proceedings having been
taken and all approvals, permits, authorizations and consents of the appropriate
regulatory authority in each of the Qualifying Jurisdictions (and, if
applicable, the other Selling Jurisdictions) having been obtained by the
Corporation to qualify the distribution of the Debentures issued and sold
pursuant to the Supplemental Offering and the issuance of the Common Shares upon
conversion of the Debentures issued and sold pursuant to the Supplemental
Offering in accordance with the terms thereof in each of the Qualifying
Jurisdictions (and, if applicable, the other Selling Jurisdictions) through or
to investment dealers or brokers registered under the applicable securities laws
who have complied with the relevant provisions of such applicable securities
laws and the terms of such registrations; and

        (ix)

the Debentures issued and sold pursuant to the Supplemental Offering and the
underlying Common Shares having been accepted for listing on the TSXV, subject
to the Standard Listing Conditions;


  (e)

Bring Down Auditors’ Comfort Letter: the Agent shall have received at the
Supplemental Closing Time a letter dated the Supplemental Offering Closing Date
from the Corporation’s Auditors addressed to the Agents, the Corporation and the
directors of the Corporation, in form and substance satisfactory to the Agent
and Agents’ Counsel, acting reasonably, confirming the continued accuracy of the
comfort letter to be delivered to the Agents pursuant to Section 2.5(b) of the
Agency Agreement with such changes as may be necessary to bring the information
in such letter forward to within two Business Days of the Supplemental Offering
Closing Date, which changes shall be acceptable to the Agent and Agents’
Counsel, acting reasonably;

        (f)

Corporate Certificate: the Agent shall have received at the Supplemental Closing
Time certificates dated the Supplemental Offering Closing Date, signed by an
appropriate officer of the Corporation addressed to the Agents and the Selling
Group Members, with respect to: (i) the articles and by-laws of the Corporation,
and (ii) the authorizing resolutions relating to the distribution of the
Debentures issued and sold pursuant to the Supplemental Offering in each of the
Qualifying Jurisdictions, allotment, issue (or reservation for issue) and sale
of the Debentures issued and sold pursuant to the Supplemental Offering and the
underlying Common Shares, and the authorization, execution and delivery of this
Supplemental Agency Agreement and the other agreements and transactions
contemplated by this Agreement;


--------------------------------------------------------------------------------

- 6 -

  (g)

Closing Certificate: the Agents shall have received at the Supplemental Closing
Time a certificate or certificates dated the Supplemental Offering Closing Date,
and signed on behalf of the Corporation by two senior officers of the
Corporation addressed to the Agents and the Selling Group Members certifying for
and on behalf of the Corporation, after having made due enquiry and after having
carefully examined the Prospectus, that:


  (i)

the Corporation has duly complied with all covenants and satisfied in all
material respects all the terms and conditions in this Supplemental Agency
Agreement on its part to be performed or satisfied at or prior to the
Supplemental Closing Time;

        (ii)

no order, ruling or determination having the effect of suspending the sale or
ceasing, suspending or restricting the trading of the Debentures or any other
securities of the Corporation in the United States or any of the Qualifying
Jurisdictions (or, if applicable, the other Selling Jurisdictions) has been
issued or made by any stock exchange, securities commission or regulatory
authority and is continuing in effect and no proceedings, investigations or
enquiries for that purpose have been instituted, are pending or, to the
knowledge of such officers, are contemplated or threatened under Securities Laws
or by any other regulatory authority;

        (iii)

other than the Offering and the Supplemental Offering, there has been no
material change or change in a material fact contained in the Prospectus, the
U.S. Final Prospectus or any Supplementary Material which fact or change is or
may be, of such a nature as to result in a misrepresentation in the Prospectus,
the U.S. Final Prospectus or any Supplementary Material or which would result in
the Prospectus not complying with applicable Canadian Securities Laws or the
U.S. Final Prospectus or Registration Statement not complying with applicable
requirements of the U.S. Securities Act; and

        (iv)

the representations and warranties of the Corporation contained in the Agency
Agreement are true and correct in all material respects (except for
representations and warranties subject to a materiality qualification, which are
true and correct in all respects) as of the Supplemental Closing Time, with the
same force and effect as if made at and as of the Supplemental Closing Time
(other than those which are in respect of a specific date, which shall be
accurate in all material respects as of such date), after giving effect to the
transactions contemplated by this Supplemental Agency Agreement;

and the statements in such certificate or certificates shall be true and
accurate in all material respects. Any certificate signed by any officer on
behalf of the Corporation and delivered to the Agents or Agents’ Counsel in
connection with the Supplemental Offering shall be deemed to be a representation
and warranty by the Corporation as to matters covered thereby to the Agents; and

--------------------------------------------------------------------------------

- 7 -

  (h)

Transfer Agent Certificate: the Agents and the Selling Group Members shall have
received at the Supplemental Closing Time a certificate from the Transfer Agent
dated the Supplemental Offering Closing Date and signed by an authorized officer
of the Transfer Agent, confirming the issued share capital of the Corporation.

ARTICLE 7
EXPENSES

The Corporation shall pay all expenses of or incremental to the Supplemental
Offering, including, but not limited to: (a) the costs of the Corporation’s
counsel, auditors and other advisors, (b) the costs of printing, filing fees,
stock exchange fees and similar incidental expenses, (c) the reasonable fees of
the Agents’ legal counsel plus reasonable disbursements and applicable taxes,
and (d) the reasonable pre-approved “out of pocket” expenses of the Agents. The
Agents’ expenses, including the fees and disbursements of its counsel, shall be
payable on the Supplemental Offering Closing Date, subject to the prior receipt
of appropriate supporting documentation by the Corporation.

All or part of the amount payable under this Agreement may be subject to the
federal Goods and Services Tax, Harmonized Sales Tax and/or applicable
provincial sales tax (collectively, “Tax”). Where Tax is applicable, an
additional amount equal to the amount of Tax owing or paid will be charged to
the Corporation.

ARTICLE 8
GENERAL

8.1

Time shall be of the essence of this Supplemental Agency Agreement.

    8.2

This Supplemental Agency Agreement shall be governed by and construed in
accordance with the laws of the Province of Québec and the laws of Canada
applicable therein.

    8.3

All funds referred to in this Supplemental Agency Agreement shall be in Canadian
dollars unless otherwise stated herein.

    8.4

Unless herein otherwise expressly provided, any notice, request, direction,
consent, waiver, extension, agreement or other communication that is required to
or may be given or made hereunder shall be in and shall be sufficiently given if
delivered personally, or via email to such party, as follows:


  (a)

in the case of the Corporation:

       

IntelGenx Technologies Corp.

    6425 Abrams     Ville St. Laurent, Québec, H4S 1X9


  Attention: André Godin   Email: andre@intelgenx.com


--------------------------------------------------------------------------------

- 8 -

with a copy (for information purposes only and not to constitute notice) to:

McCarthy Tétrault LLP
1000, De La Gauchetière Street West
Montréal, Québec H3B 0A2

  Attention: Philippe Leclerc and Fraser Bourne   Email: pleclerc@mccarthy.ca
and fbourne@mccarthy.ca

and

Dorsey & Whitney LLP
TD Canada Trust Tower
Brookfiled Place, 161 Bay Street, Suite 4310
Toronto, Ontario M5J 2S1

  Attention: Richard Raymer   Email: raymer.richard@dorsey.com


  (b)

in the case of the Agents and the Selling Group Members:

       

Desjardins Securities Inc. 1170 Peel Street, Suite 300 Montreal, Québec H3B 0A9


  Attention: Frédéric Beausoleil   Email: frederic.beausoleil@desjardins.com

with a copy (for information purposes only and not to constitute notice) to:

Osler, Hoskin & Harcourt LLP
1000 De La Gauchetière Street West, Suite 2100
Montreal, Québec
H3B 4W5

  Attention: François Paradis   Email: fparadis@osler.com

Any such notice, direction or other instrument, if delivered personally, shall
be deemed to have been given and received on the day on which it was delivered,
provided that if such day is not a Business Day then the notice, direction or
other instrument shall be deemed to have been given and received on the first
Business Day next following such day and if transmitted by fax or email, shall
be deemed to have been given and received on the day of its transmission,
provided that if such day is not a Business Day or if it is transmitted or
received after the end of normal business hours then the notice, direction or
other instrument shall be deemed to have been given and received on the first
Business Day next following the day of such transmission.

--------------------------------------------------------------------------------

- 9 -

Any party hereto may change its address for service from time to time by notice
given to each of the other parties hereto in accordance with the foregoing
provisions.

    8.5

If any provision of this Supplemental Agency Agreement shall be adjudged by a
competent authority to be invalid or for any reason unenforceable in whole or in
part, such invalidity or unenforceability shall not affect the validity,
enforceability or operation of any other provision of this Supplemental Agency
Agreement and such void or unenforceable provision shall be severable from this
Supplemental Agency Agreement.

    8.6

Except as required by law or as deemed necessary to the Corporation in
connection with legal or regulatory proceedings, the written or verbal advice or
opinions of the Agents and the Selling Group Members, including any background
or supporting materials or analysis, will not be publicly disclosed or referred
to or provided to any third party by the Corporation without the prior written
consent of the Agents (for and on behalf of the Agents and the Selling Group
Members), in each specific instance such consent not to be unreasonably
withheld. The Agents (for and on behalf of the Agents and the Selling Group
Members) expressly disclaim any liability or responsibility by reason of any
unauthorized use, publication, distribution of or reference to any written or
verbal advice or opinions or materials provided by the Agents or the Selling
Group Members or any unauthorized reference to the Agents, the Selling Group
Members or this Agreement.

    8.7

The Corporation agrees that the Agents and the Selling Group Members may,
subsequent to the announcement of the Supplemental Offering, make public its
involvement with the Corporation in the Supplemental Offering, including the
right of the Agents or the Selling Group Members, as applicable, at its own
expense to, following completion of the Supplemental Offering, place
advertisements describing its services to the Corporation in financial, news or
business publications.

    8.8

The Corporation acknowledges that it has retained the Agents under this
Supplemental Agency Agreement and the Agency Agreement solely to provide the
services set forth in such agreements. In rendering such services, the Agents
will act as independent contractors, and the Agents owe their duties arising out
of this Supplemental Agency Agreement and the Agency Agreement solely to the
Corporation and to no other person. The Corporation acknowledges that nothing in
this Supplemental Agency Agreement or the Agency Agreement is intended to create
duties to the Corporation beyond those expressly provided for in this
Supplemental Agency Agreement and the Agency Agreement, and the Agents, the
Selling Group Members and the Corporation specifically disclaim the creation of
any partnership, joint venture, fiduciary, agency or non- contractual
relationship between, or the imposition of any partnership, joint venture,
fiduciary, agency or non- contractual duties on, either party. Except as set out
in Article 11 of the Agency Agreement, nothing in this Supplemental Agency
Agreement or the Agency Agreement is intended to confer upon any other person
any rights or remedies under this Supplemental Agency Agreement and the Agency
Agreement or by reason of this Supplemental Agency Agreement and the Agency
Agreement. For greater certainty, the Agents and the Selling Group Members will
not provide any legal, tax, accounting or regulatory advice, either pursuant to
this Supplemental Agency Agreement or the Agency Agreement or otherwise. The
Corporation will be solely responsible for engaging and instructing such legal,
tax, accounting and regulatory professionals as it deems necessary for purposes
of the subject matter of this Supplemental Agency Agreement and the Agency
Agreement.


--------------------------------------------------------------------------------

- 10 -

8.9

This Supplemental Agency Agreement may be executed by any one or more of the
parties to this Supplemental Agency Agreement by facsimile or electronic
transmission and in any number of counterparts, each of which shall be deemed to
be an original, and all such counterparts together shall constitute one and the
same instrument.

    8.10

This Supplemental Agency Agreement and the Agency Agreement shall constitute the
entire agreements between the parties with respect to the subject matter of this
Supplemental Agency Agreement and the Agency Agreement and shall not be changed,
modified or rescinded, except in writing signed by the parties.

    8.11

The parties hereto have required that this agreement and all documents and
notices related thereto and/or resulting therefrom be drawn up in English only.
Les parties aux présentes ont exigé que la présente convention ainsi que tous
les documents et avis qui s’y rattachent et/ou découleront soient rédigés en
langue anglaise seulement.

[Signature page follows]

--------------------------------------------------------------------------------

Would you kindly confirm the agreement of the Corporation to the foregoing by
executing this Agreement and thereafter returning such executed copy to the
Agents.

Yours truly,

DESJARDINS SECURITIES INC.   LAURENTIAN BANK SECURITIES INC.                    
By: (s) Frédéric Beausoleil   By: (s) Mathieu Seguin   Name Frédéric Beausoleil
  Name: Mathieu Seguin   Title: Director, Investment Banking   Title: Director,
Investment Banking                     ECHELON WEALTH PARTNERS INC.            
              By: (s) David Cusson         Name: David Cusson         Title:
Chief Executive Officer      

Accepted and agreed to as of the date first written above.

INTELGENX TECHNOLOGIES INC.             By: (s) Horst G. Zerbe   Name: Dr. Horst
G. Zerbe   Title: President and Chief Executive     Officer


--------------------------------------------------------------------------------